UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7132


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JEROME THOMAS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:93-cr-00196-2)


Submitted:   November 7, 2013              Decided:   November 14, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan        D. Byrne,
Assistant Federal Public Defender, Charleston, West          Virginia,
for Appellant.   R. Booth Goodwin, II, United States         Attorney,
William   B.  King,   II,  Assistant   United States         Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome   Thomas     appeals      the    district    court’s   judgment

order denying a sentence reduction under 18 U.S.C. § 3582(c)

(2012).       We affirm.

               A district court may reduce a sentence in the case of

a defendant whose guidelines sentencing range has been lowered

by the Sentencing Commission.            United States v. Smalls, 720 F.3d
193, 195 (4th Cir. 2013).              Whether to reduce the sentence is

within    the    court’s     discretion         so    long   as   it   considers   the

factors outlined in 18 U.S.C. § 3553(a) (2012) to the extent

applicable.        See 18 U.S.C. § 3582(c)(2); Smalls, 720 F.3d at

195.     The court is not required to reduce the sentence even if

the    current    sentence    is    above       the    amended    guidelines   range.

United States v. Stewart, 595 F.3d 197, 200 (4th Cir. 2010).                          We

review    a    district    court’s     decision        on    whether    to   reduce    a

sentence for abuse of discretion.                     United States v. Munn, 595
F.3d 183, 186 (4th Cir. 2010).                  Under this standard, we may not

substitute our judgment for that of the district court, but must

determine whether the district court’s exercise of discretion

was arbitrary or capricious.              United States v. Mason, 52 F.3d
1286, 1289 (4th Cir. 1995).

               The court did not abuse its discretion in considering

the nature and the circumstances of the offense that resulted in

Thomas being arrested.           See, e.g., United States v. Osborn, 679

                                            2
F.3d 1193,    1196    (10th   Cir.       2012)       (the    seriousness              of    the

offense,    including     the   involvement            of   firearms           on       multiple

occasions, was a proper basis for denying the § 3582(c) motion).

“[D]istrict      courts    have       extremely         broad            discretion          when

determining     the    weight   to    be       given    each        of    the       §    3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).      Accordingly,      the    district      court’s          determination            that

Thomas is still a danger to the public, based in part on the

circumstances that led to Thomas’ arrest, is well within the

court’s discretion.        We also conclude that the court acted well

within its discretion when considering Thomas’ post-conviction

conduct, and in concluding that such conduct calls into question

his ability to respect the law and refrain from violence.

            Because     the     district         court        did        not    abuse         its

discretion in denying Thomas a sentence reduction, we affirm the

judgment of the district court.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                        AFFIRMED




                                           3